Citation Nr: 0321395	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  01-06 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle sprain.

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to March 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating determination 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

With regard to the issue of service connection for residuals 
of a left ankle sprain, the Board notes that the veteran was 
seen with complaints of left ankle pain during service. While 
the veteran's left ankle sprain was noted to be resolved at 
the time of a November 1999 separation examination, she has 
reported having complaints of ankle pain on an almost 
continuous basis since her separation from service.  
Moreover, at the time of a September 2001 VA outpatient 
visit, the veteran reported having had continuous pain in her 
ankle for four years.  A diagnosis of a history of ankle 
sprain and chronic pain was rendered at that time.  In a 
September 2001 report, there was also a notation of daily 
headache, migraine.

At the time of an October 1999 Medical Evaluation Board 
examination, the veteran was found to have tension headaches.  

The Board believes that additional development is required.  
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any headaches.  
All indicated tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.  The examiner is requested to 
render the following opinion: Is it at 
least as likely as not that any current 
headache disorder is related to the 
veteran's period of service?  Does the 
appellant have migraine?  If the most 
correct diagnosis is tension headaches, 
is such related to any disease or injury, 
including major depressive disorder?  If 
there is no underlying disease or injury, 
such fact must be noted.  Complete 
detailed rationale is requested for each 
opinion that is rendered.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
etiology of any left ankle disorder.  The 
claims folder must be made available to 
the examiner for review.  The examiner is 
requested to render the following 
opinion:  Is it at least as likely as not 
that any current left ankle disorder is 
related to an inservice incident?  
Complete detailed rationale is requested 
for each opinion that is rendered. 

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




